                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

    CELLULAR SALES OF KNOXVILLE,        )
    INC., a corporation; CELLULAR       )
    SALES OF NORTH CAROLINA, LLC,       )
    a limited liability company;        )
    CELLULAR        SALES      OF       )
    PENNSYLVANIA, LLC, a limited        )
    liability company,                  )
                                        )         1:19CV768
                     Petitioners,       )
                                        )
             v.                         )
                                        )
    DAVID CHAPMAN,                      )
                                        )
                     Respondent.        )

                       MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

        Petitioners   Cellular Sales of Knoxville, Inc.             (“Cellular

Sales TN”), Cellular Sales of North Carolina, LLC (“Cellular Sales

NC”), and Cellular Sales of Pennsylvania, LLC (“Cellular Sales

PA”) (collectively, “Cellular Sales”) filed a petition against

Respondent David Chapman on July 29, 2019, seeking an order to

compel arbitration pursuant to Section 4 of the Federal Arbitration

Act (“FAA”), 9 U.S.C. § 4.          (Doc. 1.)1        Before the court is

Chapman’s motion to dismiss pursuant to Federal Rules of Civil

Procedure     12(b)(2),     12(b)(4),       and   12(b)(5),   or,     in   the

alternative, to stay the proceedings pending a decision in a



1 The FAA allows parties to petition United States district courts for
orders compelling arbitration, thus the document initiating this action
is a petition rather than a complaint. 9 U.S.C. § 4.
related action before a district court in the Eastern District of

Pennsylvania.      (Doc. 11.)2     Recognizing an issue with proper

service, Cellular Sales filed a motion for leave to re-serve

Chapman.   (Doc. 13.)    The motions are fully briefed and ready for

decision. For the reasons set forth below, Cellular Sales’s motion

for leave to serve Chapman with sufficient process will be granted

and Chapman’s motion to dismiss or stay will be denied.

I.   BACKGROUND

     A.    Facts

     Cellular Sales TN is a Tennessee corporation and the parent

company of Cellular Sales NC, a North Carolina limited liability

company, and Cellular Sales PA, a Pennsylvania limited liability

company.   (Doc. 1 ¶¶ 1-3.)      Cellular Sales NC and Cellular Sales

PA are authorized dealers of Verizon Wireless products and services

and market and sell cellular products and wireless services in

North   Carolina   and   Pennsylvania,   respectively.    (Id.   ¶ 8.)

Additionally, both “employ sales representatives to assist with

marketing and selling the [Verizon] products and services.”      (Id.)

     Chapman, a citizen of North Carolina, became employed by

Cellular Sales NC in March of 2017.        (Id. ¶¶ 4, 9.)   Upon his

employment, Chapman executed a Dealer Compensation Agreement which

set forth the terms of his compensation and the formula for


2
  Jessica Deardorff and David Chapman v. Cellular Sales of Knoxville,
Inc., No. 2:19-cv-02642-NIQA (E.D. Pa. filed June 18, 2019).

                                    2
calculating commissions.    (Id. ¶ 9.)     The agreement (Doc. 1-2)

also contained a binding arbitration clause under which Chapman

agreed to submit disputes to arbitration on an individual basis.

(Doc. 1 ¶ 9.)   On December 26, 2017, Chapman executed a new Dealer

Compensation Agreement (“DCA”) (Doc. 1-1) which “superseded and

replaced” the original Dealer Compensation Agreement executed

earlier that year.   (Doc. 1 ¶ 10.)   The DCA contains an arbitration

clause, which states in relevant part:

     All Disputes Must Be Arbitrated.      Any controversy or
     dispute (whether pre-existing, present, or future)
     between Dealer and any one or more Cellular Sales Parties
     arising from or in any way related to Dealer’s work with
     any one or more Cellular Sales Parties or the termination
     thereof, including, but not limited to, (i) any dispute
     about the interpretation, validity, construction, scope,
     or enforceability of this Agreement, . . . (iii) any
     claim for compensation or benefits, including any claim
     under the Fair Labor Standards Act, or any other federal
     or state statute or regulation related to payment of
     wages, . . . (vi) any other claim of any nature, whether
     based upon contract, tort, intentional or otherwise,
     constitution, statute, regulation, common law, or
     equity, arising from, or in any way related to, Dealer’s
     work with any one or more Cellular Sales Parties, the
     termination thereof, or any other matter incident
     thereto, must be resolved exclusively by final and
     binding arbitration under the Employment Dispute
     Resolution Rules of the American Arbitration Association
     (“AAA”) then applicable to the dispute except that the
     AAA’s Supplemental Rules for Class and/or Collective
     Action Arbitration will not apply because the parties
     agree not to arbitrate class or collective action claims
     . . . . Dealer is encouraged to review these rules prior
     to executing this Agreement.

(Doc. 1-1 at 8-9.)    The DCA defines “Dealer” as the “undersigned

employee,” David Chapman, and “Cellular Sales Parties” as Cellular


                                 3
Sales and all of its affiliates, including Cellular Sales TN and

all of its subsidiaries.       (Id. at 2, 11.)      The DCA also contains

a class and collective action waiver, which states in relevant

part:

     Waiver of Class and Collective Standing or Action.
     Dealer agrees that, in the presentation and resolution
     of any dispute, controversy, or claim between Dealer and
     any one or more Cellular Sales Parties, Dealer expressly
     waives the right to participate in any class or
     collective action and, rather, expressly agrees that
     Dealer will resolve any dispute or claim in a single
     action between only Dealer and the applicable Cellular
     Sales Parties. Accordingly, Dealer shall neither serve
     as a class or collective action representative nor shall
     Dealer join, seek, or agree to join, actively or
     passively, or participate in any capacity in any class
     or collective action, no matter how small or minor, of
     a claimants’ or plaintiffs’ group, against any one or
     more Cellular Sales Parties.

(Id. at 9.)     The parties further agreed that the DCA would be

governed by the FAA, that the laws of the state where the Dealer

provided    services   for   Cellular     Sales   would   apply,    and   that

arbitration would occur in the county or parish where the Dealer

did work for Cellular Sales.        (Id.)

     The present dispute arose on June 18, 2019, when Chapman

allegedly   disregarded      his   arbitration    agreement   and    filed   a

lawsuit against Cellular Sales in the United States District Court

for the Eastern District of Pennsylvania, claiming that Cellular

Sales violated the Fair Labor Standards Act and the North Carolina

Wage and Hour Act.      (Doc. 1 ¶¶ 14-15.)         The lawsuit seeks the




                                      4
certification of a collective action and a class action.         (Id.

¶ 15.)

      B.    Procedural History

      Cellular Sales filed the present action on July 29, 2019.

(Doc. 1.)    A summons naming Chapman was issued on August 6, 2019

(Doc. 5), and Cellular Sales filed an affidavit of service as to

Chapman on August 7, 2019 (Doc. 7).       Although the affidavit of

service states that this action was commenced on July 27, 2019

(Doc. 7 ¶ 4), it was in fact commenced on July 29, 2019.     Further,

the affidavit of service declares that a copy of the complaint

initiating this action was sent along with the summons issued to

Chapman (Id. ¶ 6), but a copy of the petition was not sent (Doc.

11 at 1; Doc. 16 at 5).

      Chapman filed the present motion to dismiss, or alternatively

to stay, on August 28, 2019.     (Doc. 11.)   Cellular Sales filed its

motion for leave to serve Chapman with sufficient process on

September 5, 2019.    (Doc. 13.)

II.   ANALYSIS

      Chapman argues that Cellular Sales’s petition for an order

compelling arbitration should be dismissed because of insufficient

process and insufficient service of process, and that this court

therefore lacks personal jurisdiction over Chapman.        (Doc. 12.)

Cellular Sales responds that Chapman had actual notice of the

proceedings and contends that dismissal is unwarranted because

                                   5
Chapman suffered no prejudice. (Doc. 16.) Further, Cellular Sales

seeks leave to serve sufficient process, arguing that failure to

include the petition was an innocent mistake that, if allowed to

be corrected, will not prejudice Chapman.     (Doc. 15.)   Chapman

opposes the motion for leave, arguing that the court should dismiss

the complaint before addressing whether service can be corrected.

(Doc. 17.)

     Federal Rule of Civil Procedure 4(c) places the burden on the

plaintiff to effect proper service, and proper service includes

both a summons and a copy of the complaint.       Fed. R. Civ. P.

4(c)(1) (“A summons must be served with a copy of the complaint.”).

Although the FAA directs parties to petition the court for an order

to compel arbitration, the parties are subject to the same service

rules under the Federal Rules of Civil Procedure.     9 U.S.C. § 4

(“Service thereof shall be made in the manner provided by the

Federal Rules of Civil Procedure.”).      Where a summons is sent

absent a copy of the petition, the plaintiff has failed to comply

with Rule 4(c), and the action is subject to dismissal on the basis

of insufficient service of process.   See Dome v. Governor of Cal.,

No. 08cv1759-L(NLS), 2010 WL 2710483, at *2 (S.D. Cal. July 8,

2010) (“The service of process on the Governor was defective . . .

because the summons was not accompanied by a copy of the complaint

as required by Rule (4)(c)(1).”); Young v. Scruggs, No. 1:09-cv-

669KS-MTP, 2010 WL 2301641, at *2 (S.D. Miss. June 7, 2010) (“A

                                6
Rule 12(b)(5) challenge is the proper vehicle to contest the mode

of   delivery   or    the      lack   of       delivery   of   the    summons   and

complaint.”).

     Chapman’s motion to dismiss for insufficient process and

insufficient service of process is based on the same alleged

deficiency -- failure to include a copy of the petition with the

summons.   (Doc. 12 at 7-8.)          Because a failure to include a copy

of the petition is properly challenged under a Rule 12(b)(5) motion

for insufficient service of process, Chapman’s motion under Rule

12(b)(4) will be denied.          See Proctor & Gamble Cellulose Co. v.

Viskova-Loznica, 33 F. Supp. 2d 644, 664 n.23 (W.D. Tenn. 1998)

(“An objection under Rule 12(b)(4) concerns the form of process

rather than the manner or method of its service.                      Technically,

therefore, a Rule 12(b)(4) motion is proper only to challenge non-

compliance with the provisions of [Rule 4(a)] . . . .”).

     “Dismissal      of   an   action      against    a   defendant    under    Rule

12(b)(5) for insufficiency of service is within the discretion of

the court” and will not necessarily be granted where there is no

prejudice to the defendant and proper service is likely to be

accomplished.     Argot v. Harden, No. 4:11-2755-MBS-TER, 2012 WL

6839310, at *5 (D.S.C. Sept. 27, 2012).              See also Thomas v. Nelms,

No. 1:09-cv-491, 2013 WL 593419, at *1 (M.D.N.C. Feb. 14, 2013)

(denying defendant’s motion to dismiss where there was no prejudice

to the defendant); Plant Genetic Sys., N.V. v. Ciba Seeds, 933 F.

                                           7
Supp. 519, 527 (M.D.N.C. 1996)(“Dismissal under Rule 12(b)(5) is

‘not justified where it appears that service can be properly

made.’”) (internal citation omitted).           However, “the rules are

there to be followed, and plain requirements for the means of

effecting service of process may not be ignored,” particularly

when the service of process employed leaves defendants “without

clear notice of the necessity to respond.”        Armco, Inc. v Penrod-

Stauffer Bldg. Sys., Inc., 733 F.2d 1087, 1089 (4th Cir. 1984).

      It is uncontested that Cellular Sales failed to include a

copy of the petition with the summons issued to Chapman, in

violation of Rule 4.       However, allowing Cellular Sales leave to

correct the deficiencies in service will not prejudice Chapman,

and   it   is   apparent   that   proper    service   is    likely   to   be

accomplished.    Cellular Sales argues that the failure to include

a copy of the petition with the summons did not hinder Chapman’s

ability to file a timely response, so granting them leave to

perfect service will result in no prejudice.               (Doc. 15 at 8.)

Defendants further argue that Chapman has had a copy of the

petition through filings in the related action before the United

States District Court in the Eastern District of Pennsylvania and

that allowing them to effect proper service in the present case

will not prejudice him.       (Id.)       Moreover, save the failure to

include a copy of the petition, the initial service of process was



                                      8
sufficient, and proper service is likely to be accomplished with

leave from the court.

     The court will exercise its discretion and, pursuant to

Federal Rule of Civil Procedure 4(m), grant Cellular Sales thirty

days from the date of this order in which to effect proper service

on Chapman.   See Gabriel v. Frye, No. 1:18-cv-354, 2019 WL 136687,

*7-8 (M.D.N.C. Jan. 8, 2019) (denying defendant’s motion to dismiss

for improper service and granting plaintiff thirty days to perfect

service); Iannucci v. CVS Rx Servs., Inc., No. 1:15cv223, 2016 WL

1734263, at *9 (W.D.N.C. Mar. 29, 2016) (same).

     In light of this, Chapman’s motion to dismiss or stay the

action will be denied without prejudice.

III. CONCLUSION

     For the reasons set forth above,

     IT IS THEREFORE ORDERED that Cellular Sales’ motion for leave

to serve Chapman with sufficient process (Doc. 13) is GRANTED and

Defendants shall have thirty (30) days from the date of this order

within which to serve Chapman.

     IT IS FURTHER ORDERED that Chapman’s motion to dismiss, or in

the alternative stay (Doc. 11), is DENIED WITHOUT PREJUDICE.



                                        /s/   Thomas D. Schroeder
                                     United States District Judge

January 2, 2020


                                 9
